



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Abubakar, 2012
    ONCA 145

DATE: 20120307

DOCKET: C53031

Goudge, MacPherson and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mohummud Ali Abubakar

Appellant

Howard L. Krongold, for the appellant

Marie Comiskey, for the respondent

Heard: February 29, 2012

On appeal from the conviction entered on May 5, 2010 and
    the sentence imposed on November 10, 2010 by Justice J.F. Reginald Levesque of
    the Ontario Court of Justice, sitting without a jury.

APPEAL
    BOOK ENDORSEMENT

[1]

We agree with the joint position of the appellant and the Crown
    that the conviction on count one must be set aside and a new trial held.  So
    ordered.

[2]

The Crown also concedes that the sentence of 18 months
    incarceration for the two remaining convictions is unfit and it is up to this
    court to impose the appropriate sentence.

[3]

In our view the appropriate sentence is a conditional sentence of
    18 months on terms filed, taking into account the amounts involved, the
    appellants background and his current situation.  He is well employed,
    supports his mother and has stayed out of trouble while on bail pending
    appeal.  The remaining terms of the sentence imposed below remains except for
    the probation conditions.


